1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     LUCAS S. EVANS,                                         Case No. 3:20-cv-00149-APG-WGC
4                                             Plaintiff                    ORDER
5              v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS DIRECTOR et al.,
7
                                         Defendants
8
9
     I.     DISCUSSION
10
            On April 23, 2021, the Court issued a screening order and granted Plaintiff until
11
     May 28, 2021 to file an amended complaint, or the case would be dismissed with prejudice
12
     for failure to state a claim. (ECF No. 3 at 11). On May 20, 2021, Plaintiff submitted a
13
     motion for an extension of time to file his amended complaint by June 28, 2021. (ECF
14
     No. 5).
15
            The Court grants the motion for an extension of time. Plaintiff will file the amended
16
     complaint on or before June 28, 2021.          If Plaintiff chooses not to file an amended
17
     complaint, the Court will recommend dismissal of this case with prejudice for failure to
18
     state a claim. (ECF No. 3 at 11).
19
            For the foregoing reasons, it is ordered that the motion for extension of time (ECF
20
     No. 5) is granted. Plaintiff shall file his amended complaint on or before June 28, 2021.
21
            It is further ordered that, if Plaintiff fails to timely file his amended complaint, this
22
     action will be dismissed for failure to state a claim.
23
            DATED: May 24, 2021.
24
25
                                                 UNITED STATES MAGISTRATE JUDGE
26
27
28
